Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20 rejected 35 U.S.C. 103 as being unpatentable over Tamaki (U.S. Patent Pub. No. 2013/0037852) of record, in view of Mihaila (U.S. Patent Pub. No. 2018/0212071) of record, in view of Yamaguchi (U.S. Patent Pub. No. 2003/0222327) of record. 
	Regarding Claim 1
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a transistor cell region (4) and an idle region (21), wherein the transistor cell region comprises transistor cells [0085, 0118], and 10the idle region is devoid of transistor cells and comprises: a transition region between the transistor cell region and a side surface of the silicon carbide body, a gate pad region (7W, FIG. 7), 
Tamaki fails to disclose “a Schottky contact or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region of the diode structure, and a first portion of a contact layer, in at least one of the transition region or the gate pad region, over the doped diode region, wherein the contact layer in the idle region is electrically connected to a source metallization in the transistor cell region”.
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: a Schottky contact [0048] or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region (55) of the diode structure, and a first portion of a contact layer (61), in at least one of the transition region or the gate pad region, over the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for the purpose of increasing surge current capability (Para. 10 of Mihaila).

	FIG. 23 of Yamaguchi discloses a similar semiconductor device, comprising: a silicon carbide [0156] body comprising a transistor cell region (cell region) and an idle region, wherein the contact layer (48) in the idle region is electrically connected to a source metallization (38) in the transistor cell region [0076]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Yamaguchi. The ordinary artisan would have been motivated to modify Tamaki in the above manner for the purpose of forming a switching element for electric power (Para. 3 of Yamaguchi)

	Regarding Claim 2
	FIG. 4 of Tamaki the shielding region (10p) and the doped diode region (10n) form a pn junction. 

	Regarding Claim 3
	FIG. 3 of Tamaki discloses the diode structure is formed in the gate pad region.
	
	Regarding Claim 4
	FIG. 26 of Tamaki discloses a junction termination region surrounding the transistor cell region (4), wherein a lateral extension of the junction2018P50367 US32 termination region 
	
	Regarding Claim 5
	FIG. 26 of Tamaki discloses the junction termination region includes rail portions and rung portions, wherein the rail portions surround the transistor cell region and the rung portions connect neighboring rail portions.

	Regarding Claim 6
	FIG. 27 of Yamaguchi discloses a gate wiring line (117) formed on a first surface of the silicon carbide body in the inner transition area, and an interlayer dielectric (126) separating the gate wiring line and 15the diode structure [0125].

	Regarding Claim 7
	FIG. 20 of Yamaguchi discloses a source wiring line (38a) formed on a first surface of the silicon carbide body in the inner transition area.

	Regarding Claim 8
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a central region and a transition region (FIG. 2), wherein the central region comprises a transistor cell region (4) and a 25gate pad (7W, FIG. 7) region, and the transistor cell region comprises transistor cells [0085, 0118], and the transition region is devoid of transistor cells, is positioned between the central region 
Tamaki fails to disclose “a Schottky contact or a heterojunction, in the transition region, comprising: a doped diode region of the junction structure, and a contact layer, in the transition region, over the doped diode region, wherein the contact layer in the idle region is electrically connected to a source metallization in the transistor cell region”.
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: a Schottky contact [0048] or a heterojunction, in the transition region (57), comprising: a doped diode region (55) of the junction structure, and a contact layer (61), in the transition region, over the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for the purpose of increasing surge current capability (Para. 10 of Mihaila).
Tamaki as modified by Mihaila fails to explicitly disclose “the contact layer in the idle region is electrically connected to a source metallization in the transistor cell region”.
	FIG. 23 of Yamaguchi discloses a similar semiconductor device, comprising: a silicon carbide [0156] body comprising a transistor cell region (cell region) and an idle region, wherein the contact layer (48) in the idle region is electrically connected to a source metallization (38) in the transistor cell region. 


	Regarding Claim 9
	FIG. 2 of Mihaila discloses the contact layer (61) formed on a first surface of the silicon carbide body.

	Regarding Claim 10
	FIG. 2 of Tamaki discloses a junction termination region surrounding the central region, wherein a lateral extension of the junction termination region defines an inner transition area.

	Regarding Claim 11
	FIG. 2 of Tamaki discloses the junction structure is formed in the inner transition area.

	Regarding Claim 12
	FIG. 27 of Yamaguchi discloses a gate wiring line (117) formed on a first surface of the silicon carbide body in the inner transition area [0125].

	Regarding Claim 13


	Regarding Claim 14
	FIG. 20 of Yamaguchi discloses a source wiring line (38a) formed on a first surface of the silicon carbide body in an inner transition area of the transition region.
	
	Regarding Claim 15
	FIG. 20 of Yamaguchi discloses a portion of the source wiring line (38a) forms a contact layer of the junction structure.

	Regarding Claim 16
	FIG. 4 of Tamaki discloses a semiconductor device, comprising: a silicon carbide [0252] body (2) comprising a transistor cell region (4) and an idle region (21), wherein the transistor cell region comprises transistor cells [0085, 0118], and 10the idle region is devoid of transistor cells and comprises: a transition region between the transistor cell region and a side surface of the silicon carbide body, a gate pad (7W, FIG. 7) region, and a junction structure in at least one of the transition 5region or the gate pad region, wherein the junction structure comprises a Schottky contact or a heterojunction [0233], wherein the source electrode is a metal [0113].
Tamaki fails to disclose “a Schottky contact or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region of the junction structure, and a contact layer, in at least one of the transition region or the gate 
	FIG. 2 of Mihaila discloses a similar semiconductor device, comprising: a Schottky contact [0005] or a heterojunction, in at least one of the transition region or the gate pad region, comprising: a doped diode region (55) of the junction structure, and a contact layer (61), in at least one of the transition region (57) or the gate pad region, over the doped diode region.
20	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Mihaila. The ordinary artisan would have been motivated to modify Tamaki in the above manner for the purpose of increasing surge current capability (Para. 10 of Mihaila).
Tamaki as modified by Mihaila fails to explicitly disclose “the contact layer in the idle region is electrically connected to a source metallization in the transistor cell region”.
	FIG. 23 of Yamaguchi discloses a similar semiconductor device, comprising: a silicon carbide [0156] body comprising a transistor cell region (cell region) and an idle region, wherein the contact layer (48) in the idle region is electrically connected to a source metallization (38) in the transistor cell region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Yamaguchi. The ordinary artisan would have been motivated to modify Tamaki in the above manner for the purpose of forming a switching element for electric power (Para. 3 of Yamaguchi).

	Regarding Claim 17
	FIG. 2 of Tamaki discloses the junction structure is positioned in the transition region.

	Regarding Claim 18
	FIG. 2 of Tamaki discloses the junction structure is positioned in the gate pad region.
	
	Regarding Claim 20
	FIG. 2 of Mihaila discloses the junction structure comprises the Schottky contact. 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, Mihaila and Yamaguchi, in view of Gammon (U.S. Patent Pub. No. 2011/0062450) of record.
	Regarding Claim 19
	Tamaki as modified by Mihaila and Yamaguchi discloses Claim 16. 
Tamaki as modified by Mihaila and Yamaguchi fails to disclose “the junction structure comprises the heterojunction”.
	FIG. 14 of Gammon discloses a similar semiconductor device, wherein the junction structure comprises the heterojunction [0097]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tamaki, as taught by Gammon. 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892